Case 1:19-cr-00437-AKH Document 64 Filed 06/05/20 Page 1 of

Case 1:19-cr-00437-AKH Document 63 Filed 06/03/20 Page 1 of 1

MARRIS

ST. LAURENT a
June 3, 2020
BY ECF 4 2

Hon. Alvin K. Hellerstein pv’
United States District Judge

‘ (Vv
Southern District of New York ty 6
¥

 

 

500 Pearl Street
New York, NY 10007

 

Re: United States v. David Wagner, et. al., 19-cr-437 (AKH)

Dear Judge Hellerstein:
My firm represents defendant Marc Lawrence in this matter.

By way of background, on August 1, 2019 (Docket No. 31), this Court approved Mr.
Lawrence’s release on a $500,000 personal recognizance bond co-signed by three financially

responsible persons, each of whom had been interviewed and approved by the Government.

One of the three co-signers on the personal recognizance bond, Kelleen Schuster, has
informed the government that she no longer wishes to serve as a co-signer on the bond. We have
discussed the matter with the government (AUSA Jilan Kamal and AUSA Sagar Ravi). All parties
consent to have Ms. Schuster released from the bond. We further agreed that Mr. Lawrence will
use his best efforts to find a third signatory over the next two weeks.

For the foregoing reasons, we respectfully request the Court relieve Ms. Schuster of her
responsibilities as a co-signer on Mr. Lawrence’s personal recognizance bond and allow Mr.
Lawrence to remain at liberty with two co-signers pending the results of Mr. Lawrence’s search

for another financially responsible person. Mr. Lawrence will update the Court concerning such
a person no later than June 17%,

Respectfully,

idl. Muay

Andrew St. Laurent

cc: AUSA Jilan Kamal, Esq. (by ECF)
AUSA Sagar Ravi, Esq. (by ECF)

ANDREW ST. LAURENT ANDREW@HS-LAW.COM | DIRECT (646) 248 - 6010

 

HS-LAW.COM MAIN (212) 397-3370 | FAX (202) 202-6206 {| 40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005

 
